ON REHEARING.
QUAELES, J.
On original hearing we gave this case more than ordinary consideration. The petition for rehearing presents nothing new, and the matters therein reiterated were fully considered by the court in the former opinion. Upon the only-question of importance, the request of the appellant to Barger & Sears to furnish Betsey Johnson meats, and charge to himself — an original promise, accepted and acted upon by Barger & Sears, and upon the faith of which the goods were sold and delivered — there was conflicting evidence, and the jury found for plaintiff. Under such circumstances, no other prejudicial error appearing, we will not disturb the verdict of the jury. A rehearing is denied.
Sullivan, C. J., and Huston, J., concurring.